Citation Nr: 1728565	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1985 to November 1992 with confirmed service in the Southwest Asia Theater of Operations (Saudi Arabia) from December 1990 to March 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued in April 2010, September 2010 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2015, the Board remanded the issues for additional development.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of all the Veteran's claims is necessary for additional development to comply with VA's duty to assist.

Initially the Board notes that, in June 2011, an inquiry was made to the Social Security Administration (SSA) to determine if the Veteran was receiving disability benefits, which inquiry indicated that a prior claim had been denied.  A request was made to the Social Security Administration for records, but the response received was that no records were available as either no medicals were on file or they were unable to locate the medical record.  

However, in January 2015, the AOJ made another inquiry to the SSA and this time it appears to show the Veteran is receiving both Title II (disability) and Title XVI (SSI) benefits.  However, no request was made to the SSA for the Veteran's records related to his disabilities benefits claim.  As the Veteran is claiming that his service-connected disabilities cause him to be unemployable, these records are relevant to the appeal and they must be obtained.  

In regards to the acquired psychiatric disorder, in November 2015 the Board remanded the case for a new VA examination and medical opinion noting the fact that the Veteran's treating psychologist at VA has diagnosed him to have PTSD (pointing to a September 2009 treatment note), but two VA examiners from March 2010 and April 2012 had found the Veteran failed to meet the full criteria for a diagnosis of PTSD under the DSM-IV, but they failed to explain the discrepancy between their failure to diagnosis PTSD and the diagnosis of PTSD by the VA treating psychologist.  

In July 2016, the Veteran underwent another PTSD VA examination.  However, this examination was done using the DSM-5 whereas the prior examinations were conducted using the DSM-IV (or a version thereof).  (The Board notes that, since the last VA examination in April 2012, the DSM-5 was published and the VA Medical Centers switched to using the DSM-5 in October 2013.  For VA adjudication purposes, the DSM-5 applies to appeals if they were certified to the Board on or after August 4, 2014.  The present appeal was certified to the Board in December 2014, so the DSM-5 is for application to the Veteran's claim.)  

The VA psychologist who performed the July 2016 VA examination conducted an appropriate interview with the Veteran, testing of the Veteran and reviewed the Veteran's claim file.  Thereafter, he rendered an opinion that the Veteran does not meet the DSM-5 criteria for PTSD using the CAPS as there is no objective available evidence that the Veteran experienced a stressor that met the threshold for PTSD Criterion A and he had only one symptom from Criterion D (the cutoff score is two symptoms).  In rendering the requested opinion regarding the disparity in the diagnoses, the VA examiner essentially stated that he believed the diagnoses given in the VA examinations, especially in the current and April 2012 examinations, were more reliable as they were conducted using CAPS, which is the "gold standard" in the assessment of PTSD while there is no information suggesting the Veteran's treatment providers used CAPS.  Furthermore, while treatment records reflect the Veteran was administered several screening measures, none of these protocols had validity scales to assess whether information provided by the Veteran was reflective of honest responding, under reporting of symptoms or feigning symptoms, unlike at this VA examination.  The three tests with validity scales performed by this VA examiner, when taken together, raise the possibility that the Veteran may not have been entirely forthcoming in the information that he provided during the examination.  The examiner found consistent with the impression from the testing the Veteran's account of his substance use, his legal history and his upbringing, which included information that was inconsistent with other evidence of record.  Therefore, the examiner stated that, while he checked the PTSD symptoms reported by the Veteran, he did not find it clear that the reported symptoms are valid.  

As for the Board's request that the Structured Interview of Reported Symptoms (SIRS) be used for this examination, the VA examiner stated that SIRS was updated to the SIRS-2 in 2010 and that this was not an appropriate test for this examination because it primarily assesses malingering psychotic symptoms, which the Veteran did not endorse.  Thus, the Board finds that there is no error on the part of the examiner in not using the SIRS as instructed in the November 2015 remand.

Initially, the Board notes that it requested in its November 2015 remand that this examination be signed off by a VA psychiatrist and a VA psychologist.  However, this examination was only signed off by a VA psychologist without explanation as to why signature by a VA psychiatrist was not necessary.  Thus, on remand, this VA examination report and any addendums produced as a result of this remand should be reviewed, along with the Veteran's claim file, by a VA psychiatrist who should either sign off on said reports if in agreement therewith or submit his own report setting forth his own findings and opinions.  

Furthermore, although it appears that the psychologist who performed the examination answered the questions asked by the Board in its prior remand, there remains a theory of entitlement raised by the Veteran's representative that has not been addressed.  In an August 2015 brief, the Veteran's representative contended that the Veteran's current psychiatric conditions are directly related to his confirmed in-service stressors or are "secondary to coping with his service-connected disabilities."  The Board's remand did not request the VA examiner to address whether the Veteran has an acquired psychiatric disorder that is secondary to his service-connected disabilities.  The Board notes the Veteran is currently service-connected for the following disabilities:  right lower extremity radiculopathy evaluated as 20 percent disabling; compression fracture of the L2 vertebra and syndesmophyte of the posterior surface L3 evaluated as 10 percent disabling; residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes of the right foot evaluated as 10 percent disabling; bursitis of the right hip evaluated as 0 percent disabling; and right knee strain evaluated as 0 percent disabling.

In addition, there are diagnoses of record that remain undiscussed.  Specifically, the Veteran's VA treatment records document a diagnosis of depression rendered by his VA psychiatric since at least 2009.  In addition, a March 2016 Mental Health Treatment Plan Note shows a diagnosis of both Depression and Anxiety State.  The Board notes that both the April 2012 and July 2016 VA examiners found the Veteran's symptoms met all but one criterion for a diagnosis of PTSD and yet they did not diagnosis him to have any other psychiatric disorder as a result of those symptoms.  The examiners did not provide a clear discussion as to whether the Veteran's symptoms meet the criteria for another psychiatric diagnosis such as those shown in the VA treatment records and, if they do, whether such disorder is related to the Veteran's service or his service-connected disabilities.  

For the foregoing reasons the Board finds that remand is warranted for additional development.

In regard to the right shoulder, the Veteran was afforded a VA examination in July 2016.  At the time, the examiner diagnosed the Veteran to have mild degenerative joint disease changes of the right acromioclavicular joint and opined that this condition is less likely than not incurred in or caused by the Veteran's boxing exercises/matches during service.  The examiner's rationale is that review of the records shows the Veteran was involved in boxing during his active duty, but also shows he was involved in manual labor jobs as a mechanic following active duty.  In addition, there is no objective evidence of a chronic right shoulder condition during active duty.  The VA examiner pointed to VA treatment records dated April 8, 2009, May 26, 2009 and  June 8, 2009, and stated that there are no records prior to the initial visit on May 26, 2009 that discusses a history of right shoulder pain.  As for the June 8, 2009 treatment note, the VA examiner commented that this record documents the Veteran has a rotator cuff injury and again there are no records available documenting the history of this injury.  The examiner concluded by stating that the Veteran was released from active duty on November 23, 1992 and 17 years later he is complaining of right shoulder pain.  There are multiple other factors (aging/occupational/daily) that must be taken into consideration in the intervening years.  Therefore, a nexus cannot be made.

After reviewing the medical evidence of record, the Board has several concerns with the VA examiner's reasoning.  First, from the Veteran's first VA intake notes in December 2008 at the Dublin VA Medical Center, he reported a history of right shoulder pain, although his primary care physician noted such complaints were "vague" and he denied any history of injury.  A January 2009 Nursing Note shows his complaints of right upper extremity (shoulder/scapula) pain present for "several years" that was "getting worse."  A February 2009 History and Physical noted the Veteran's report of right shoulder pain on a Review of Systems with an Assessment of "mild arthralgias."  During a February 2009 Nutrition visit, the Veteran reported that "[a]fter I stopped running and boxing, things started going down and my body changed and I got depressed.  I have injuries of my ... shoulder."  A February 2009 Primary Care Admission Evaluation Note, the Veteran complained of neck and right shoulder pain radiating to his right hand that had been intermittent for about two months.  

All of these visits led up to an April 2009 PM&RS consultation in which the Veteran reported he used to be a boxer and very athletic in his younger days, now he experiences pain over the right shoulder.  The physician's impression was that he might have arthritis of the right shoulder, specifically the right acromioclavicular joint, and also a labrum tear according to an MRI conducted, causing the pain.  The physician also thought he might have abnormalities of the neck area with herniation of a disc or lateral canal stenosis and recommended work up for that as well.  This same physician provided a favorable medical opinion in September 2009 that since the Veteran "has arthritis of the right AC joint and also mild arthritis of the right glenohumeral joint, these two problems could be the result of his excessively participating in boxing."  The physician indicated that his opinion is based upon his examination and interview of the Veteran in February 2009 when he asked him if he hurt the right shoulder at any time, and he said he used to be a boxer when he was in the Army and, during that period, he must have hurt it although, being so young and energetic, he did not feel it.  (The Board notes that the treatment records actually show this physician had initially seen the Veteran in April 2009, so it is likely his reference to February 2009 is a misnomer.)  The July 2016 VA examiner did not discuss the fact that the Veteran has reported right shoulder symptoms since the beginning of his treatment with VA nor the September 2009 favorable opinion by the Veteran's treating physician.

Furthermore, although the VA examiner notes that there was evidence documenting a rotator cuff injury, no diagnosis of a rotator cuff injury was rendered.  Only mild degenerative joint disease of the right AC joint was diagnosed.  Prior VA examination in February 2010 had diagnosed a possible labrum tear and a March 2009 MRI also showed a possible mild labrum tear of the right shoulder joint.  The VA examiner specifically states the Veteran's arthritic condition setting forth his nexus opinion even though he comments on a rotator cuff injury in his rationale.  Unfortunately, the Board does not find his comments in the rationale to be sufficient to constitute a nexus opinion as to any rotator cuff condition the Veteran may have.

Thus, the Board finds remand is warranted to obtain clarification from the VA examiner as to his medical opinion relating to these matters.

In regard to the sleep disorder, in its prior remand, the Board requested as part of its request for the VA psychiatric examination for an opinion as to "whether it is at least as likely as not that the Veteran's reported sleep impairment is due to a psychiatric diagnosis or is caused or aggravated by physical pain."  The problem with this request is that the Veteran is diagnosed to have sleep apnea.  However, the Veteran also reports sleep disturbance as a result of his claimed acquired psychiatric disorder.  In the July 2016 VA Initial PTSD examination report, the psychologist who completed the examination responded to the Board's request stating that he would have to resort to mere speculation to provide an opinion due to the Veteran's significant substance use, which can interfere with sleep.  

The Board finds it is unclear from the VA examiner's statement whether the sleep impairment that he is referring to is the Veteran's diagnosed sleep apnea or the sleep disturbance he describes and relates to his claimed psychiatric disorder.  At the VA examination, the Veteran reported generally getting three to four hours of sleep a night (with four to five hours on a good night) and trying to get used to the CPAP machine.  VA treatment records demonstrate the Veteran was diagnosed by non-VA sleep study conducted in February 2016 to have sleep apnea and he was provided with a CPAP machine although it appears he did not get it until the end of April or later.  

Although the Veteran has never actually alleged that his sleep apnea is related to his military service, in the last Supplemental Statement of the Case issued in August 2016, the RO adjudicated whether service connection for sleep apnea is warranted as an aspect of the Veteran's claim for service connection for a sleep disorder.  Consequently, the Board must now consider this condition in addition to whether the Veteran has a standalone sleep disorder or whether his previously complained of symptoms of sleep impairment are merely symptoms of any other psychiatric disorder.  Notably the Veteran's contention, as well as the shown in the lay statements provided, is that his sleep dysfunction was the result of nightmares and night sweats related to his experiences in Iraq or resulting for pain related to his already service-connected disabilities or claimed service-connected conditions for which he is currently seeking service connection.  

Consequently, on remand, the VA psychologist who conducted the July 2016 VA PTSD examination should reconsider his medical opinion and first set forth an opinion whether the Veteran has a standalone sleep disorder (other than sleep apnea) or whether his symptoms are merely part of his already diagnosed psychiatric disorder(s).  If a separate and distinct sleep disorder is diagnosed, then the VA examiner should render an opinion as to whether it is secondary to another diagnosed acquired psychiatric disorder or to any of the Veteran's service-connected disabilities, whether individually or jointly.

As for the Veteran's diagnosed sleep apnea, a medical opinion should be obtained from a VA physician as to whether it is related to the Veteran's military service including whether it is related to his service in Southwest Asia.  

Finally, in regards to a TDIU, Veteran is seeking entitlement to a TDIU essentially due to his service-connected musculoskeletal disabilities relating to his lumbar spine disability, right lower extremity radiculopathy and right hip bursitis according to his representative's recent brief submitted in November 2016.  

The Veteran and his representative have submitted statements in support of this claim stating that the Veteran has been unemployed since 1998 or 1999 and since that time has merely performed odd jobs off and on for others.  However, the record contains conflicting evidence.  At the October 2009 Persian Gulf Registry Examination the Veteran reported that he was self-employed as a mechanic from 2003 to 2008.  At the February 2010 VA examination he reported that he had been unemployed only for two to five years because his right shoulder pain would not let him do mechanical work and at a March 2010 VA PTSD examination he reported had been employed for the past three years from work as an auto mechanic and his current income was from his cousin and friends letting him help out and from internet sales of lotions, bath powders and soaps.  In addition, he reported at his initial evaluation and counseling for VA Vocational Rehabilitation working as an independent auto technician from 1999 to 2008.  

Consequently, given the inconsistent evidence regarding when the Veteran last worked, more information and evidence is necessary to establish his last period of employment, and whether it was for another employer or it was self-employment.  

In addition, the record shows the Veteran was admitted to a program of education through VA Vocational Rehabilitation.  The Veteran's Vocation Rehabilitation file is associated with his claim file.  The record show the Veteran was seen for initial counseling and evaluating in August 2010.  In January 2011, he began attending college on a three-quarter time basis taking courses toward attaining an Associate's degree with a focus in Business Administration.  The records indicate the Veteran was supposed to secure some form of work-related activity while going to school.  He was unable to secure a work-study position, but did volunteer at a homeless shelter two days a week where he performed a variety of activities, including serving food, sorting donations and other activities needed that day.  His program was interrupted in October 2013 because he had not attended his training program since fall 2012.  Despite reconnecting with the Veteran during the summer 2015 and efforts to reestablish his program, he failed to meet the requirements and his program was discontinued in September 2015.  

The Veteran and his representative argue that the Veteran's participation in the Vocational Rehabilitation program should not be used as evidence against him in determining whether he is capable of gainful employment, especially sedentary employment, because the Veteran was unable to complete the program.  In addition, the Veteran's representative argues that the Veteran does not have the skills to perform a sedentary form of employment.  Consequently, the Board finds that additional development is necessary to determine what skills the Veteran has developed as a result of his former employment, to included paid and unpaid positions (such as volunteer, intern or work-study), military service and educational studies (whether or not a degree was achieved).  

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's VA treatment records from what is in the claim file (last treatment records were associated with the claim file in August 2016).

2.  Request the Veteran's Social Security Administration records.  All requests should be associated with the claim file, as well as any negative responses if records are not available.

3.  Contact the Veteran and advise him to provide the following information relative to his claim for a TDIU:

a. A list of all employers from his military service to the present, including any periods of self-employment.  The list should include the dates of employment (month, year), position title, a description of duties and skills learned, hours worked (daily/weekly), income earned (hourly and yearly).  

b.  A list of all schools attended since high school to include college, trade schools, certificate programs or any other educational programs designed to teach a skill set.  The list should include the dates attended (month, year), course(s) taken, degree or certificate earned (if any).

c.  Information and/or evidence relating to the cause(s) for the interruption in October 2013 and discontinuance in September 2015 of the Veteran's VA Vocational Rehabilitation program.  

4.  After 1 and 2 above has been completed, return the claim file to the VA examiner who performed the July 2016 VA shoulder examination and request that an addendum opinion be provided that addresses the following:

a. Consider and discuss the Veteran's VA treatment records showing a report of shoulder pain since the onset of his treatment with VA in December 2008 and the April 2009 PM&R treatment note in which the Veteran reported a history of boxing and activity in service and that physician's September 2009 favorable opinion that the Veteran's right shoulder arthritis could be related to his in-service boxing.  If the examiner's opinion remains the same, an explanation should be provided setting forth the evidence relied upon and why especially the September 2009 favorable opinion is not persuasive.  

b. Does the Veteran have a rotator cuff disorder and, if so, what is it?  Is it at least as likely as not that any rotator cuff disorder the Veteran's has is related to his military service, specifically his history of boxing in service?  An explanation of the reasons for the opinion provided should be given.

If any opinion cannot be provided without resorting to mere speculation, such should be stated and the reasons why an opinion cannot be given should be explained.  

5.  After all the above development is completed, readjudicate ONLY the issues service connection for a right shoulder disorder, a neck disorder and gastrointestinal disorder.  This step is required to determine if the Veteran has any additional service-connected pain disorder(s) that need to be considered in the VA psychologist/psychiatrist in the next instruction.

6.  After step 5 is complete and it is determined whether the Veteran has any additional service-connected disabilities that should be considered by the VA examiner, return the claim file to the VA psychologist who performed the July 2016 VA Initial PTSD examination and request he address the following in an addendum to his July 2016 report (the VA examiner should be advised of all service-connected disabilities to date for consideration of the secondary service connection medical opinions requested):

a. Consider and discuss whether the Veteran's psychiatric symptoms identified at both the April 2012 and July 2016 VA examination, but not found to meet the full diagnostic criteria for a diagnosis of PTSD, are sufficient to meet the diagnostic criteria for any other acquired psychiatric disorder, especially those seen in the Veteran's VA treatment records, including Depression, Not Otherwise Specified, and Anxiety State.  If his symptoms are not sufficient for diagnosis of another acquired psychiatric disorder, please explain why.

b. Is it at least as likely as not (i.e., at least a 50 percent probability) that any acquired psychiatric disorder, other than PTSD, the Veteran currently has (or has had since the onset of his claim in November 2010), is proximately due to, the result of or has been aggravated by the Veteran's service-connected disabilities (either individually or jointly), especially as a result of pain caused by any of these disabilities for which the Veteran alleges he abused alcohol and marijuana as a means of self-medicating?  

c. Does the Veteran have a standalone sleep disorder (other than sleep apnea) such as insomnia, or is his sleep disturbance/dysfunction merely a symptom of another disorder such as a psychiatric disorder or sleep apnea?

d. If the Veteran has a standalone sleep disorder, is it at least as likely as not (i.e., at least a 50 percent probability) that it is either directly related to his military service or is secondary to (proximately due to, the result of, or aggravated by) a service-connected disability?

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  After the above development in No. 6 is completed, forward the Veteran's claim file to a VA psychiatrist for review of the VA psychologist's July 2016 VA examination report and the addendum provided in response to this remand.  The VA psychiatrist should be requested to review the reports and sign off in compliance with the November 2015 Board remand if in agreement with the findings of the VA psychologist.  If not, the psychiatrist should submit his/her own report setting forth any divergences with the psychologist's findings and the psychiatrist's conclusions.  The psychiatrist may request an in-person examination of the Veteran if deemed necessary.  All medical opinions should be supported with explanations of the reasons for the opinion provided with citation to the evidence of record and supporting medical literature and/or studies as needed.

8.  After completion of development in Nos. 1 & 2 above, forward the Veteran's claim file to an appropriate VA examiner to conduct a medical records review and provide the following medical opinions:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed sleep apnea (diagnosed by non-VA sleep study in February 2016) is related to his military service, to include his service in Southwest Asia (specifically Saudi Arabia) from December 1990 to March 1991?

b. Is it at least as likely as not that his sleep apnea is proximately due to, the result of or secondary to the Veteran's service-connected disabilities (either individually or jointly)?  In rendering an opinion, please consider the disabilities of a right shoulder disorder, neck disorder, a gastrointestinal disorder and an acquired psychiatric disorder that are currently on appeal at this time.  
 
The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

9.  After all development has been accomplished, readjudicate the issues on appeal.  If such action does not resolve the appeal, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




